DETAILED ACTION
This FINAL action is responsive to the amendment filed 4/8/2022.

In the amendment Claims 1-20 remain pending. Claims 1, 18 and 20 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Withdrawn Objections
The Objection to claim 19 has been withdrawn in light of the amendment.



Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejections of claims 1-20 with cited reference of Linszner (U.S. Pub 2018/0198773) has been withdrawn in light of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linszner (U.S. Pub 2018/0198773, published Jul. 12, 2018 & previously cited in the 1449 dated 6/11/2019).
Regarding Independent claim 1, Linszner discloses A method comprising:
generating, by a client computing device, a login macro to automatically log into a web application running on a server computing device, from a provided username, a provided password, and a provided network address of the web application, without user interaction (see paragraphs 7-11 & 16, discloses automatically generating a login script for a web application based on stored user credentials comprising a username and password); and 
after generating the login macro, verifying, by the client computing device, that usage of the login macro successfully results in logging into the web application running on the server computing device (see paragraph 37, wherein the login sequence is verified to be correct by the autologin engine by replaying the script). Linszner teaches automated generation of a login script for a web application that references stored user credential information comprising username and password is well known (see paragraph 17). Linszner fails to teach that the credentials additionally include a stored network address that is referenced by the script, instead the user initially navigates to the network address thereby requiring some interaction. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have modified credentials to reference a network address since all three (Username, password and address) are required to generate a login script. Linszner actually suggests storing URL of a page in paragraph 37, it would be obvious to use the stored URL automatically by the login script without requiring any user interaction has it fully automates the login sequence saving time. 

Regarding Dependent claim 2, with dependency of claim 1, Linszner discloses wherein generating the login macro comprises: navigating to a starting web page at the provided network address of the web application, without user interaction; and locating a login form at the starting web page (see abstract & paragraphs 11 and 16, discloses detecting the proper login page). Linszner teaches automated generation of a login script for a web application that references stored user credential information comprising username and password is well known (see paragraph 17). Linszner fails to teach that the credentials additionally include a stored network address that is referenced by the script, instead the user initially navigates to the network address thereby requiring some interaction. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have modified credentials to reference a network address since all three (Username, password and address) are required to generate a login script. Linszner actually suggests storing URL of a page in paragraph 37, it would be obvious to use the stored URL automatically by the login script without requiring any user interaction has it fully automates the login sequence saving time. 
 Regarding Dependent claim 3, with dependency of claim 2, Linszner discloses wherein locating the login form at the starting web page comprises: locating one or more form markup language elements within a document object model for the starting web page; determining whether any located form markup language element includes a username text field sub-element, a password text field sub-element, and a submit button sub-element; and concluding that the login form has been successfully located responsive to determining that any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element (see paragraphs 9 & 30-34, discloses determining the artifact/webpage  sub-elements  and text fields via full access to the Document Object Model (DOM) describing the structure of the entire webpage).
Regarding Dependent claim 4, with dependency of claim 3, Linszner discloses wherein determining whether any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element comprises: determining whether a given form markup language element located within the document object model includes a first text field sub-element having an associated label corresponding to a username regular expression; and concluding that the given form markup language element includes the username text field sub-element responsive to determining that the given form markup language element includes the first text field sub-element (see paragraphs 9 & 30-34, discloses determining the artifact/webpage sub-elements  and text fields via full access to the Document Object Model (DOM) describing the structure of the entire webpage. Furthermore disclosing if the form element in the DOM includes a field label for a user name has a username and password according to the type, such as <input type = “password”> further comprising a regular expression identifying a pattern of strings in the object model associated with a username or password type).Regarding Dependent claim 5, with dependency of claim 4, Linszner discloses wherein determining whether any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element further comprises: after concluding that the given form markup language element includes the username text field sub-element, determining whether the given form markup language element includes a second text field sub-element having an associated label corresponding to a password regular expression and located after the first text sub-element in the given form markup language element; and concluding that the given form markup language element includes the password text field sub-element responsive to determining that the given form markup language element includes the second text field sub-element (see paragraphs 9 & 30-34, discloses determining the artifact/webpage  sub-elements  and text fields via full access to the Document Object Model (DOM) describing the structure of the entire webpage. Furthermore disclosing if the form element in the DOM includes a field label for a user name has a username and password according to the type, such as <input type = “password”> further comprising a regular expression identifying a pattern of strings in the object model associated with a username or password type).Regarding Dependent claim 6, with dependency of claim 5, Linszner discloses wherein determining whether any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element further comprises: after concluding that the given form markup language element includes the password text field sub-element, determining whether the given form markup language element includes a button sub-element having an associated label corresponding to a login regular expression and located after the second text sub-element in the given form markup language element; and concluding that the given form markup language element includes the submit button sub-element responsive to determining that the given form markup language element includes the button sub-element (see paragraphs 9 & 30-34, discloses determining the artifact/webpage  sub-elements  and text fields via full access to the Document Object Model (DOM) describing the structure of the entire webpage. Furthermore disclosing if the form element in the DOM includes a field label for a user name has a username and password according to the type, such as <input type = “password”> further comprising a regular expression identifying a pattern of strings in the object model associated with a username or password type).Regarding Dependent claim 7, with dependency of claim 3, Linszner discloses wherein generating the login macro further comprises, in response to successfully locating the login form at the starting web page: creating a macro that automatically navigates to the starting web page, then automatically enters the provided username within the username text field sub-element of the login form and automatically enters the provided password within the password text field sub-element of the login, and finally automatically selects the submit button sub-element (see abstract & paragraphs 33 and 36, discloses determining a submit sub-element and selecting the submit sub-element after entering the determined credentials by the autologin engine).Regarding Dependent claim 8, with dependency of claim 2, Linszner discloses wherein generating the login macro further comprises: in response to unsuccessfully locating the login form at the starting web page, locating a sign-in web page navigable from the starting web page; in response to successfully locating the sign-in web page, navigating to the sign-in web page; and locating the login form at the sign-in web page (see paragraph 35, wherein if the login form is not found the Document Object Model is mined to determine links and other elements that would be a login form).Regarding Dependent claim 9, with dependency of claim 8, Linszner discloses wherein locating the sign-in web page navigable from the starting web page comprises: locating one or more anchor or button markup language elements within a document object model for the starting web page; determining whether any located anchor or button markup language element corresponds to a sign-in element; and concluding that the sign-in web page navigable from the starting web page has been successfully located responsive to determining that any located anchor or button markup language element corresponds to the sign-in element (see paragraph 35, wherein if the login form is not found the Document Object Model is mined to determine links and other elements that would be a login form).Regarding Dependent claim 10, with dependency of claim 9, Linszner discloses wherein navigating to the sign-in web page comprises: selecting a located anchor or button markup language element within the document object model that corresponds to the sign-in element (see paragraph 35, wherein if the login form is not found the Document Object Model is mined to determine links and other elements that would be a login form).Regarding Dependent claim 11, with dependency of claim 9, Linszner discloses wherein determining whether any located anchor or button markup language element corresponds to the sign-in element comprises: determining whether a given anchor or button markup language element located within the document object model has an associated label corresponding to a login regular expression; and concluding that the given anchor or button markup language element corresponds to the sign-in element responsive to determining that the given anchor or button markup language element has the associated label (see paragraph 35, wherein if the login form is not found the Document Object Model is mined to determine links and other elements that would be a login form).Regarding Dependent claim 12, with dependency of claim 8, Linszner discloses wherein locating the login form at the sign-in web page comprises: locating one or more form markup language elements within a document object model for the sign-in web page; determining whether any located form markup language element includes a username text field sub-element, a password text field sub-element, and a submit button sub-element; and concluding that the login form has been successfully located responsive to determining that any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element (see paragraph 35, wherein if the login form is not found the Document Object Model is mined to determine links and other elements that would be a login form).Regarding Dependent claim 13, with dependency of claim 12, Linszner discloses wherein generating the login macro further comprises, in response to successfully locating the login form at the sign-in web page: creating a macro that automatically navigates to the sign-in web page, then automatically enters the provided username within the username text field sub-element of the login form and automatically enters the provided password within the password text field sub-element of the login, and finally automatically selects the submit button sub-element (see paragraph 35, wherein if the login form is not found the Document Object Model is mined to determine links and other elements that would be a login form).Regarding Dependent claim 14, with dependency of claim 1, Linszner discloses wherein verifying that the usage of the login macro successfully results in logging into the web application comprises: running the login macro; locating a sign-out element within a document object model for a web page at which running of the login macro ends; and in response to successfully locating the sign-out element, concluding that the usage of the login macro successfully results in logging into the web application (see paragraph 37, wherein the login sequence is verified to be correct by the autologin engine by replaying the script).Regarding Dependent claim 15, with dependency of claim 14, Linszner discloses wherein locating the sign-out element within the document object model comprises: locating one or more anchor or button markup language elements within the document object model; determining whether any located anchor or button markup language element corresponds to the sign-out element; and concluding that the sign-out element has been successfully located responsive to determining that any located anchor or button markup language element corresponds to the sign-out element (see paragraph 37, wherein the login sequence is verified to be correct by the autologin engine by replaying the script).Regarding Dependent claim 16, with dependency of claim 15, Linszner discloses wherein determining whether any located anchor or button markup language element corresponds to the sign-out element comprises: determining whether a given anchor or button markup language element located within the document object model has an associated label corresponding to a logout regular expression; and concluding that the given anchor or button markup language element corresponds to the sign-out element responsive to determining that the given anchor or button markup language element has the associated label (see paragraph 37, wherein the login sequence is verified to be correct by the autologin engine by replaying the script).Regarding Independent claim 18, Linszner discloses A non-transitory computer-readable data storage medium storing program code executable by a processor to perform processing comprising: 
generating a login macro to automatically log into a web application running on a server computing device, from a provided username, a provided password, and a provided network address of the web application, wherein generating the login macro comprises: navigating to a starting web page at the provided network address of the web application, without user interaction (see paragraphs 7-11 & 16, discloses automatically generating a login script for a web application based on stored user credentials comprising a username and password);
 locating a login form at the starting web page (see paragraphs 29-35, discloses locating a login form from the starting web page); 
in response to unsuccessfully locating the login form at the starting web page, locating a sign-in web page navigable from the starting web page (see paragraphs 29-35, discloses that when the login form is not found the process is repeated for different artifacts such as links or web pages to determine the sign-in page);
 in response to successfully locating the sign-in web page, navigating to the sign-in web page (see paragraphs 29-35, discloses navigating to the proper artifact having the detected login fields); and 
locating the login form at the sign-in web page (see paragraphs 29-35, discloses navigating to the proper artifact having the detected login fields); and 
in response to successfully locating the login form at the sign-in web page, creating the login macro that automatically navigates to the sign-in web page, then automatically enters the provided username within the username text field sub-element of the login form and automatically enters the provided password within the password text field sub-element of the login, and finally automatically selects the submit button sub-element (see paragraphs 29-35, wherein the script is automatically generated and used to login the user by entering the username and password within the proper fields along with activation of the submit button (see abstract)). Linszner teaches automated generation of a login script for a web application that references stored user credential information comprising username and password is well known (see paragraph 17). Linszner fails to teach that the credentials additionally include a stored network address that is referenced by the script, instead the user initially navigates to the network address thereby requiring some interaction. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have modified credentials to reference a network address since all three (Username, password and address) are required to generate a login script. Linszner actually suggests storing URL of a page in paragraph 37, it would be obvious to use the stored URL automatically by the login script without requiring any user interaction has it fully automates the login sequence saving time.

Regarding Dependent claim 19, with dependency of claim 18, Linszner discloses wherein locating the sign-in web page navigable from the starting web page comprises: locating one or more anchor or button markup language elements within a document object model for the starting web page; determining whether any located anchor or button markup language element corresponds to a sign-in element by determining whether a given anchor or button markup language element located within the document object model has an associated label corresponding to a login regular expression; and; and concluding that the sign-in web page navigable from the starting web page has been successfully located responsive to determining that any located anchor or button markup language element corresponds to the sign-in element, wherein navigating to the sign-in web page comprises: selecting a located anchor or button markup language element within the document object model that corresponds to the sign-in element (see paragraphs 9 & 30-34, discloses determining the artifact/webpage  sub-elements  and text fields via full access to the Document Object Model (DOM) describing the structure of the entire webpage. Furthermore disclosing if the form element in the DOM includes a field label for a user name has a username and password according to the type, such as <input type = “password”> further comprising a regular expression identifying a pattern of strings in the object model associated with a username or password type).Regarding Independent claim 20, Linszner discloses A computing device comprising: 
network hardware to communicatively connect the computing device to a server computing device running a web application (see Fig. 1); 
a non-transitory computer-readable data storage medium storing program code (see Fig. 1); and a processor to execute the program code to: 
generate a login macro to automatically log into the web application, from a provided username, a provided password, and a provided network address of the web application, without user interaction, regardless of whether the web application is logged into at a starting web page at the provided network address or at a sign-in web page navigable from the starting web page (see paragraphs 7-11 & 16, discloses automatically generating a login script for a web application based on stored user credentials comprising a username and password after the user has initially navigated to the page); and 
after generating the login macro, verify that usage of the login macro successfully results in logging into the web application running on the server computing device (see paragraph 37, wherein the login sequence is verified to be correct by the autologin engine by replaying the script). Linszner teaches automated generation of a login script for a web application that references stored user credential information comprising username and password is well known (see paragraph 17). Linszner fails to teach that the credentials additionally include a stored network address that is referenced by the script, instead the user initially navigates to the network address thereby requiring some interaction. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have modified credentials to reference a network address since all three (Username, password and address) are required to generate a login script. Linszner actually suggests storing URL of a page in paragraph 37, it would be obvious to use the stored URL automatically by the login script without requiring any user interaction has it fully automates the login sequence saving time.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
8.	Applicant’s arguments filed 4/8/2022 have been considered but are moot in view of the new grounds of rejection, however some arguments have been addressed below. 

	Applicant Argues: The login macro in Linszner is thus not generated from inter alia a provided network address, but instead is generated after a web site or application has already been navigated to by the user at a network address (see pg. 11).

The Examiner agrees with this point regarding Linszner, in that Linszner fails to teach that the credentials additionally include a stored network address that is referenced by the script, instead the user initially navigates to the network address thereby requiring some interaction. However it would have been obvious for one of ordinary skill in the art to have modified credentials to reference a network address since all three (Username, password and address) are required to generate a login script. Linszner actually suggests storing URL of a page in paragraph 37, it would be obvious to use the stored URL automatically by the login script without requiring any user interaction has it fully automates the login sequence saving time. 
	
	Applicant Argues: Regarding Dependent claims 4-6, 11, Linszner does not teach that it examines associated labels of text field sub-elements, nor that it examines such associated labels to determine if they correspond to a username regular expression. Further referencing lack of teaching regarding password regular expressions, login regular expression and submit regular expression. (see pg. 12)

	Applicant Argues: Rather, Linszner just looks for links (not anchor or button markup language elements) that include various text. Furthermore, Linszner does not specifically conclude that a sign-in web page has been successfully found in response to its determination. (see pg.15)

The Examiner respectfully disagrees: See paragraphs 9 & 30-34, discloses determining the artifact/webpage sub-elements and text fields via full access to the Document Object Model (DOM) describing the structure of the entire webpage. Furthermore, disclosing if the form element in the DOM includes a field label for a user name has a username and password according to the type, such as <input type = “password”> further comprising a regular expression identifying a pattern of strings in the object model associated with a username or password type. Further see abstract & paragraphs 33 and 36, discloses determining a submit sub-element and selecting the submit sub-element after entering the determined credentials by the autologin engine. 


Conclusion
References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hall (U.S. 10,654,166) discloses “Automation Windows For Robotic Process Automation”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/15/2022